—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, dated April 9, 1995, Meir Rabbani and M. Rabbani Jewelry Co., Inc., appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated June 19, 1996, which granted the petitioners’ application to confirm the award and denied their cross application to vacate the award, and (2) a judgment of the same court, dated December 5, 1996, which is in favor of the petitioners and against them in the principal amount of $111,231.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the petitioners are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The judgment is affirmed for reasons stated by Justice Shaw in his decision and order dated June 19, 1996, at the Supreme Court. Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.